DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Claim Rejections - 35 USC § 103
3..	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-11, 15-18, 21-29, and 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantz (US 2012/0279896 A1) in view of Jobe (US 9550618 B1).
Regarding claims 1, 3, 6, 8, 11, 15-17, 26, 28-29, 31-33, 36, and 39, Lantz teaches an insulated shipping container comprising a container having interior surface bounding an interior volume; and a liner (126A-B) disposed within the interior volume of the container and at least partially bounding a compartment configured to receive an item for shipping (see Fig. 7), the liner comprising a first and second sleeve (128A/128C/130A; and 128B/128C/130B) comprised of a first paper material (see Par. 0040) and at least partially bounding a channel (Examiner considers a “channel” to be a space between two liner panels where the insulating pad 136 is placed), the first sleeve having an outside wall disposed toward the container (112A; see Fig. 7) and an opposing inside wall disposed toward the compartment configured to receive the item for shipping, the channel being disposed between the inside wall and the outside wall, the first sleeve including one or more slots (30E/52/60; see Fig. 8) for folding into a folded configuration for insertion into the container; and at least one insulation sheet (136) disposed within the channel of the first sleeve; wherein the at least one insulation sheet extends a length within the channel of the first sleeve such that when the first sleeve is folded into the folded configuration, the at least one insulation sheet includes one or more corresponding folds (see Fig. 7; Examiner considers a bend in material to be a fold).  
Lantz lacks teaching that the insulation sheet is made of a cellulose material having a plurality of recesses thereon.  Examiner the paperboard material of the sleeve to be more “rigid” than an insulative pad since insulative pads are usually made of soft recycled materials.
Jobe teaches a shipping container comprising an insulative sheet positioned within a channel (Col 5 lines 1-10) wherein said sheet comprises a stack of separate sheets (Col 11 line 64- Col 12 line 3) of cellulose material having a plurality of recesses formed thereon (see Figures 3C-3I; Examiner considers the folding creases 56 to be recesses).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to replace Lantz’s insulative pellets with Jobe’s compostable insulation as a known substitution of insulative material in the art of insulating shipping containers having the advantage of being more environmentally friendly (Jobe; Col 3 lines 44-53).
Regarding claims 4-5, 9-10, 18, and 21-23, Lantz, as modified above, teaches an insulated shipping container comprising internal insulating sleeves (Lantz; 226A-B) made of paperboard further comprising a tab and a slot (Lantz; 72 and 228F) and cover flap (Lantz; 228C), the tab being received within the slot so as to secure the paperboard in a continuous loop that encircles the channel (Lantz; see Figures 11-13).  Examiner also considers the tab and slot engagements to guide in the facilitation of forming the container.  
	Regarding claims 7, 28, and 38, Lantz, as modified above, teaches a container wherein the first sleeve disposed within the interior volume of the container has a U-shaped configuration (see Fig. 1).  Examiner considers the sleeve construction of panels 28A/28C/30A that forms a channel to be a “U-shape”.
	Regarding claims 24, 27, 34, and 37, Lantz, as modified above, teaches a container wherein the cellulose material of the first sleeve comprises a tab (Lantz; 50) and a slot (Lantz; 52), the tab being received within the slot so as to secure the cellulose material in a continuous loop that encircles the channel (Lantz; see Par. 0056).
	Regarding claims 25 and 35, Lantz, as modified above, teaches a container further comprising the first sleeve having a terminal end face with an opening (i.e. top opening of the “U” shape) that communicates with the channel; and a cover flap (Lantz; 30C) projecting from the terminal end face of the first sleeve, the cover flap being folded so as to at least partially cover the opening.
6.	Claims 12-14, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantz in view of Jobe, as applied to Claims 1, 21, and 31 above, in view of Crespo et al. (US 2011/0072847 A1; hereinafter Crespo).
Regarding claims 12-14, 30, and 40, Lantz, as modified above, discloses the claimed invention except for the insulated sheet further comprising a plurality of spaced apart embossings.  Crespo teaches a packaging system and methods for cold chain shipments comprising an insulation sheet with a first flat sheet having a top surface and an opposing bottom surface; and a first embossed sheet having a top surface (109; see Fig. 1A), an opposing bottom surface, and a plurality of spaced apart first embossings (see Par. 0027), each first embossing outwardly projecting from the top surface and terminating at a terminal end and bounding a recess openly exposed on the bottom surface.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify the insulated sheet with embossing in order to add further insulating characteristics to the sheet, as taught by Crespo.  Examiner notes that it would have been obvious to secure the terminal end of the first embossings to the bottom surface of the first flat sheet by an adhesive (Jobe; Col 5 lines 35-40).
Response to Arguments
7.	Applicant's arguments filed 04/20/2022 regarding the USC 103(a) rejections of Claims 1, 3-11, 15-18, and 21-23 over Lantz in view of Jobe have been fully considered but they are not persuasive.  Applicant argues that Lantz in view of Jobe fails to the insulation sheets extending a full length of a channel created by the sleeves.  Applicant points to Lantz’s figure 1 embodiment where four discrete insulation pads are used associated with each of the four walls of the container.
-Examiner agrees with Applicant’s assessment of Lantz’s figure 1 embodiment.  Examiner now relies upon Lantz’s figure 7 embodiment that satisfies the claim 1 limitation of an insulation (Lantz; 136) extending over the entire channel created by the sleeve(s).
8.	Applicant’s arguments, see Page 12, filed 04/20/2022, with respect to the rejection of Claims 1, 3, 6-7, and 17 in view of USC 102(a)(1) over Collison have been fully considered and are persuasive.  Therefore, the USC 102(a)(1) rejection of Claims 1, 3, 6-7, and 17 has been withdrawn. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734